WO                   IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ARIZONA



Christina Herrera,                           )
                                             )
                                  Plaintiff, )
                                             )
       vs.                                   )
                                             )
Nancy A. Berryhill, Deputy Commissioner of )
Social Security for Operations,              )
                                             )                 No. 2:18-cv-2658-HRH
                                Defendant.   )
_______________________________________)


                                         ORDER

       This is an action for judicial review of the denial of disability benefits under Title II

of the Social Security Act, 42 U.S.C. §§ 401-434. Plaintiff Christina Herrera has timely filed

her opening brief,1 to which defendant, Nancy A. Berryhill, has timely responded.2 Oral

argument was not requested and is not deemed necessary.

                                   Procedural Background

       On May 1, 2014, plaintiff filed an application for disability benefits under Title II of

the Social Security Act, alleging that she became disabled on April 27, 2012. Plaintiff

alleged that she was disabled due to PTSD, occipital neuralgia, chronic depression, panic

       1
        Docket No. 15.
       2
        Docket No. 16.

                                              -1-
attacks, psychomotor retardation, chronic neck and head pain, and severe insomnia.3

Plaintiff’s application was denied initially and upon reconsideration. Plaintiff requested a

hearing. After an administrative hearing on December 14, 2016, an administrative law judge

(ALJ) found that plaintiff was disabled from April 27, 2012 through September 24, 2015, but

not disabled after September 24, 2015. Plaintiff sought review of the ALJ’s partially

favorable decision. On June 25, 2018, the Appeals Counsel denied plaintiff’s request for

review, thereby making the ALJ’s March 13, 2017 decision the final decision of defendant.

On August 22, 2018, plaintiff commenced this action in which she asks the court to review

defendant’s final decision.

                                   General Background

       Plaintiff was born on June 28, 1974. She was 42 years old at the time of the

administrative hearing. Plaintiff has a master’s degree in counseling. Plaintiff and her son

live with her parents. Plaintiff’s past relevant work includes work as a school psychologist.

                                    The ALJ’s Decision

       This “is a so-called closed period case, meaning the ALJ found—in the same

decision—that [plaintiff] had been disabled for a closed period of time and had since

medically improved.” Attmore v. Colvin, 827 F.3d 872, 876 (9th Cir. 2016).

       The ALJ first determined that plaintiff met “the insured status requirements of the




       3
       Admin. Rec. at 184.

                                             -2-
Social Security Act through December 31, 2017.”4

       The ALJ then applied the five-step sequential analysis used to determine whether an

individual is disabled.5

       At step one, the ALJ found that “[f]rom April 27, 2012 through September 24, 2015,

the claimant did not engage in substantial gainful activity. . . .”6

       At step two, the ALJ found that “[f]rom April 27, 2012 through September 24, 2015,

the period during which the claimant was under a disability, the claimant had the following

       4
        Admin. Rec. at 24.
       5
        The five steps are as follows:

              Step one: Is the claimant presently engaged in substantial
              gainful activity? If so, the claimant is not disabled. If not,
              proceed to step two.
              Step two: Is the claimant’s alleged impairment sufficiently
              severe to limit . . . her ability to work? If so, proceed to step
              three. If not, the claimant is not disabled.
              Step three: Does the claimant’s impairment, or combination of
              impairments, meet or equal an impairment listed in 20 C.F.R.,
              pt. 404, subpt. P, app. 1? If so, the claimant is disabled. If not,
              proceed to step four.
              Step four: Does the claimant possess the residual functional
              capacity (“RFC”) to perform . . . her past relevant work? If so,
              the claimant is not disabled. If not, proceed to step five.
              Step five: Does the claimant’s RFC, when considered with the
              claimant’s age, education, and work experience, allow . . . her
              to adjust to other work that exists in significant numbers in the
              national economy? If so, the claimant is not disabled. If not, the
              claimant is disabled.

Stout v. Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1052 (9th Cir. 2006).
       6
        Admin. Rec. at 24.

                                              -3-
severe impairments: occipital neuralgia, major depressive disorder, post-traumatic stress

disorder . . ., and generalized anxiety disorder. . . .”7

       At step three, the ALJ found that “[f]rom April 27, 2012 through the date of this

decision, the claimant does not have an impairment or combination of impairments that meets

or medically equals the severity of an impairment listed in 20 CFR Part 404, Subpart P,

Appendix 1. . . .”8

       “Between steps three and four, the ALJ must, as an intermediate step, assess the

claimant’s RFC.” Bray v. Comm’r of Social Security Admin., 554 F.3d 1219, 1222–23 (9th

Cir. 2009). The ALJ found

                that, from April 27, 2012 through September 24, 2015, the
                claimant had the residual functional capacity to perform a full
                range of work at all exertional levels but with the following non-
                exertional limitations: She could have moderate exposure to
                loud noise. She could perform simple work with occasional
                interaction with the public, coworkers, and supervisors. She
                could have occasional changes in the workplace setting. Due to
                psychological symptoms, she would be off task 15 percent of the
                workday.[9]

       At step four, the ALJ found that “[f]rom April 27, 2012 through September 24, 2015,

the claimant was unable to perform any past relevant work. . . .”10



       7
        Admin. Rec. at 24-25.
       8
        Admin. Rec. at 25.
       9
        Admin. Rec. at 25.
       10
           Admin. Rec. at 28.

                                                -4-
       At step five, the ALJ found that “[f]rom April 27, 2012 through September 24, 2015,

considering the claimant’s age, education, work experience, and residual functional capacity,

there were no jobs that existed in significant numbers in the national economy that the

claimant could have performed. . . .”11

       The ALJ then considered whether plaintiff’s “disability continue[d] through the date

of decision.”12 An ALJ follows an “eight-step sequential evaluation process to assess

whether a recipient continues to be disabled.” Laura G. v. Berryhill, 357 F. Supp. 3d 1023,

1026 (C.D. Cal. 2019). The ALJ set out13 the eight steps14 in her decision and made the


       11
        Admin. Rec. at 28.
       12
        Admin. Rec. at 23.
       13
        Admin. Rec. at 23-24.
       14
        The eight steps are:

              (1) if the claimant is currently engaging in substantial gainful
              activity, disability ends; (2) if the claimant has an impairment or
              combination of impairments that meets or medically equals a
              listing, disability continues; (3) if the claimant does not meet or
              equal a listing, the ALJ will determine whether medical im-
              provement has occurred; (4) if medical improvement has
              occurred, the ALJ will determine whether the improvement is
              related to the claimant’s ability to work; (5) if there is no
              medical improvement—or the medical improvement is found to
              be unrelated to the claimant’s ability to work—disability
              continues; (6) if there has been medical improvement related to
              the claimant’s ability to work, the ALJ will determine whether
              all of the current impairments, in combination, are severe, and
              if not, disability ends; (7) if the claimant’s impairments are
              considered severe, the ALJ will determine the claimant’s RFC,
                                                                                    (continued...)

                                              -5-
following findings.

       The ALJ found that “beginning on September 24, 2015 the claimant’s impairment’s

improved causing a lesser severity of symptoms.”15 The ALJ found

              that beginning on September 24, 2015, the claimant has the
              residual functional capacity to perform a full range of work at all
              exertional levels but with the following non-exertional limita-
              tions: She can have moderate exposure to loud noise. She can
              perform simple work with occasional interaction with the public,
              coworkers, and supervisors. She can have occasional changes
              in the workplace setting.[16]

The ALJ found “[t]he claimant’s objective medical evidence, the effectiveness of treatment,

and the claimant’s activities of daily living[] illustrate greater functional abilities than

alleged.”17 The ALJ found that plaintiff could not perform her past relevant work.18 But, the

ALJ found that “[a]s of September 25, 2015, considering the claimant’s age, education, work



       14
        (...continued)
              and if the claimant is able to perform past relevant work,
              disability ends; (8) if the claimant remains unable to perform
              past relevant work, the ALJ will determine whether the claimant
              can perform other work that exists in the national economy
              given his or her RFC, age, education, and past relevant work
              experience.

Lesley v. Berryhill, 261 F. Supp. 3d 983, 988 (D. Ariz. 2017) (citation omitted).
       15
        Admin. Rec. at 29.
       16
        Admin. Rec. at 29.
       17
        Admin. Rec. at 30.
       18
        Admin. Rec. at 30.

                                              -6-
experience, and residual functional capacity, there were jobs that existed in significant

numbers in the national economy that the claimant could have performed[,]” such as working

as a marker, cleaner, or router.19

        Thus, the ALJ concluded that plaintiff “was under a disability, as defined by the

Social Security Act, from April 27, 2012, through September 24, 2015” but that plaintiff’s

“disability ended September 25, 2015, and the claimant has not become disabled again since

that date. . . .”20

                                     Standard of Review

        Pursuant to 42 U.S.C. § 405(g), the court has the “power to enter, upon the pleadings

and transcript of the record, a judgment affirming, modifying, or reversing the decision of

the Commissioner. . . .” The court “properly affirms the Commissioner’s decision denying

benefits if it is supported by substantial evidence and based on the application of correct legal

standards.” Sandgathe v. Chater, 108 F.3d 978, 980 (9th Cir. 1997). “Substantial evidence

is ‘more than a mere scintilla but less than a preponderance; it is such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.’” Id. (quoting Andrews

v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995)). “‘To determine whether substantial evidence

supports the ALJ’s decision, [the court] review[s] the administrative record as a whole,

weighing both the evidence that supports and that which detracts from the ALJ’s conclu-

        19
        Admin. Rec. at 30-31. This finding was based on the testimony of the vocational
expert. Admin. Rec. at 81.
        20
          Admin. Rec. at 31.

                                               -7-
sion.’” Id. (quoting Andrews, 53 F.3d at 1039). If the evidence is susceptible to more than

one reasonable interpretation, the court must uphold the Commissioner’s decision. Id. But,

the Commissioner’s decision cannot be affirmed “‘simply by isolating a specific quantum of

supporting evidence.’” Holohan v. Massanari, 246 F.3d 1195, 1201 (9th Cir. 2001) (quoting

Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999)).

                                         Discussion

       Plaintiff first argues that the ALJ erred in finding that she had medically improved as

of September 24, 2015. “Medical improvement is defined as ‘any decrease in the medical

severity’ of a recipient’s impairment and requires a ‘comparison of prior and current medical

evidence which must show that there have been changes (improvement) in the symptoms,

signs or laboratory findings associated with that impairment(s)[.]’” Attmore, 827 F.3d at 875

(quoting 20 C.F.R. § 404.1594(b)(1), (c)(1)).

       Plaintiff argues that the evidence to which the ALJ cited in support of her finding of

medical improvement as of September 24, 2015, does not actually show improvement. First,

the ALJ noted21 that on October 8, 2015, plaintiff reported that her “‘mood is overall pretty

good’” and that she reported that “this mood has been ongoing” for the past three or four

weeks.22 Plaintiff argues that an improved mood at one appointment or even for 3-4 weeks

does not necessarily represent medical improvement.


       21
        Admin. Rec. at 29.
       22
        Admin. Rec. at 1102.

                                             -8-
       The ALJ next noted23 that on September 13, 2016, plaintiff was taking less Xanax.24

While plaintiff does not dispute that this was correct, she points out that she continued to take

Effexor, propranolol, Trazodone, and hydroxyzine in 2016, just as she did during the closed

period. Moreover, plaintiff points out that at this September 2016 appointment, she reported

that “her anxiety is elevated and keeping her sleepless at night” which “causes grogginess

in the morning which makes it hard for her to get her son up for school.”25 Thus, plaintiff

argues that the fact that she was taking less Xanax does not necessarily mean that she had

medically improved.

       The ALJ also noted that psychological exams in late 2015 and 2016 showed “normal

orientation, appearance, behavior, mood, affect, thought content, and intellectual function-

ing.”26 But plaintiff argues that her mental status exams were largely the same both before

and after September 24, 2015. For example, in June 2015, plaintiff’s mental status exam27

was exactly the same as it was on October 8, 2015.28 And, Dr. Alexander’s mental status

exams, which were done during the closed period, also often showed positive findings such



       23
         Admin. Rec. at 29.
       24
         Admin. Rec. at 986.
       25
         Admin. Rec. at 986.
       26
         Admin. Rec. at 29 (citing Admin. Rec. at 987, 1008, 1021, 1034, 1103).
       27
         Admin. Rec. at 981-982.
       28
         Admin. Rec. at 1103-1104.

                                               -9-
as normal orientation, good memory, good insight, and appropriate judgment.29

       The ALJ also noted30 that plaintiff’s 2016 treatment notes indicated that plaintiff’s

PTSD was stable.31 But, plaintiff argues that this evidence does not support a finding of a

medical improvement because “a condition can be stable but disabling.” Petty v. Astrue, 550

F. Supp. 2d 1089, 1099 (D. Ariz. 2008).

       Plaintiff argues that the foregoing illustrates that the ALJ was “cherry-picking” from

the evidentiary record to find support for the medical improvement finding, which is not

appropriate. “An ALJ cannot simply ‘pick out a few isolated instances of improvement over

a period of months or years’ but must interpret ‘reports of improvement . . . with an

understanding of the patient’s overall well-being and the nature of her symptoms.’” Attmore,

827 F.3d at 877 (quoting Garrison v. Colvin, 759 F.3d 995, 1017 (9th Cir. 2014)). Plaintiff

argues that the ALJ simply picked out the few instances of improvement in her 2015 and

2016 treatment notes and ignored all the evidence that indicated that she was still struggling

with depression, anxiety, and PTSD symptoms.

       There is certainly some evidence of medical improvement in 2015 and 2106, as the

ALJ noted. And, there is evidence that plaintiff continued to struggle with anxiety,

depression, and PTSD symptoms, as plaintiff points out. When, as here, “evidence exists to



       29
        Admin. Rec. at 538, 540, 543, 545, 546, 548, 550.
       30
        Admin. Rec. at 29.
       31
        Admin. Rec. at 988, 1009, 1022, 1035.

                                             -10-
support more than one rational interpretation, [the court] must defer to the Commissioner’s

decision.” Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004).

       But even if the ALJ did not err in finding that plaintiff had medically improved as of

September 24, 2015, the ALJ still erred in her application of the eight-step medical

improvement analysis. Whether there has actually been medical improvement is only one

of the eight steps. Once an ALJ finds medical improvement, the ALJ must then “determine

whether the improvement is related to [the claimant’s] ability to work. . . .” ” Laura G, 357

F. Supp. 3d at 1027. The ALJ’s decision is devoid of any such finding. Rather, the ALJ

found that plaintiff had medically improved, and then the ALJ proceeded to assess plaintiff’s

RFC and consider whether plaintiff could do her past relevant work or whether there was any

other work she could perform. The ALJ never considered whether the alleged improvement

was related to plaintiff’s ability to work. There is no medical opinion as to how the

improvement in plaintiff’s symptoms might impact her ability to work. In fact, the only

medical opinion after September 24, 2015, was from Dr. Rogers, an opinion to which the

ALJ gave little weight as it applied to the period after September 24, 2015. In sum, the ALJ

erred because she failed to consider whether plaintiff’s alleged medical improvement was

related to plaintiff’s ability to work.

       Plaintiff next argues that the ALJ erred as to Dr. Roger’s opinion. On December 12,

2016, Dr. Rogers opined that plaintiff was seriously limited but not precluded in her ability

to understand/remember very short and simple instructions, ask simple questions or request


                                            -11-
assistance; was unable to meet competitive standards in terms of her ability to remember

work-like procedures, carry out very short and simple instructions, maintain attention for a

two-hour segment, work in coordination with or proximity to others without being unduly

distracted, perform at a consistent pace without an unreasonable number and length of rest

periods, and be aware of normal hazards and take appropriate precautions; and had no useful

ability to function as to her ability to maintain regular attendance, be punctual within

customary tolerances, sustain an ordinary routine without special supervision, make simple

work-related decisions, complete a normal workday and workweek without interruptions

from psychologically based symptoms, accept instructions and respond appropriately to

criticism from supervisors, get along with co-workers or peers without unduly distracting

them or exhibiting behavioral extremes, respond appropriately to changes in a routine work

setting, and deal with normal work stress.32 Dr. Rogers also opined that plaintiff had

moderate limitations in her ability to understand/remember/carry out detailed instructions,

maintain socially appropriate behavior, and adhere to basic standards of neatness and

cleanliness; and marked limitations in her ability to set realistic goals or make plans

independently of others, deal with the stress of semiskilled and skilled work, interact

appropriately with the general public, travel in unfamiliar places, and use public transporta-

tion.33 Dr. Rogers also opined that plaintiff would miss more than four days per month due


       32
        Admin. Rec. at 87-88.
       33
        Admin. Rec. at 89-90.

                                             -12-
to her mental impairments and that plaintiff could not work 50 weeks a year, 40 hours a

week, 5 days a week, and 8 hours a day.34

       Dr. Rogers was a treating physician. The ALJ gave “great weight to Dr. Rogers[’

opinion] from April 27, 2012 through September 24, 2015” but “little weight to his opinion

after September 24, 2015.”35 “As a general rule, more weight should be given to the opinion

of a treating source than to the opinion of doctors who do not treat the claimant.” Lester v.

Chater, 81 F.3d 821, 830 (9th Cir. 1995). “At least where the treating doctor’s opinion is not

contradicted by another doctor, it may be rejected only for ‘clear and convincing’ reasons.”

Id. (quoting Baxter v. Sullivan, 923 F.2d 1391, 1396 (9th Cir. 1991)). “[I]f the treating

doctor’s opinion is contradicted by another doctor, the Commissioner may not reject this

opinion without providing ‘specific and legitimate reasons’ supported by substantial evidence

in the record for so doing.” Id. (quoting Murray v. Heckler, 722 F.2d 499, 502 (9th Cir.

1983)). Dr. Rogers’ opinion was contradicted by the opinion of Dr. Meier36 and the opinion

       34
         Admin. Rec. at 89, 91.
       35
         Admin. Rec. at 27.
       36
         On August 8, 2014, Dr. Meier opined that plaintiff was not significantly limited in
her ability to carry out very short and simple instructions, carry out detailed instructions,
perform activities within a schedule, maintain regular attendance, be punctual within
customary tolerances, sustain an ordinary routine without special supervision, make simple
work-related decisions, ask simple questions or request assistance, maintain socially
appropriate behavior, adhere to basic standards of neatness and cleanliness, be aware of
normal hazards and take appropriate precautions, travel in unfamiliar places, use public
transportation, and set realistic goals or make plans independently of others; and was
moderately limited in her ability to maintain attention and concentration for extended periods,
                                                                                  (continued...)

                                             -13-
of Dr. Word.37 Thus, the ALJ was required to give specific and legitimate reasons for giving

little weight to Dr. Rogers’ opinion after September 24, 2015.

       The ALJ gave two reasons for rejecting Dr. Rogers’ opinion as it applied to the time

period after September 24, 2015. First, the ALJ found his opinion inconsistent with the fact

that plaintiff had traveled to New Mexico, Texas, and Hawaii.38 Second, the ALJ found his

opinion inconsistent with plaintiff’s psychological examinations after September 24, 2015,



       36
         (...continued)
work in coordination with or in proximity to others without being distracted by them,
complete a normal workday and workweek without interruptions from psychologically based
symptoms, perform at a consistent pace without an unreasonable number and length of rest
periods, interact appropriately with the general public, accept instructions and respond
appropriately to criticism from supervisors, get along with coworkers or peers without
distracting them or exhibiting behavioral extremes, and respond appropriately to changes in
the work setting. Admin. Rec. at 158-159.
       37
          On February 5, 2015, Dr. Word opined that plaintiff was not significantly limited
in her ability to carry out very short and simple instructions, carry out detailed instructions,
perform activities within a schedule, maintain regular attendance, be punctual within
customary tolerances, sustain an ordinary routine without special supervision, make simple
work-related decisions, ask simple questions or request assistance, maintain socially
appropriate behavior, adhere to basic standards of neatness and cleanliness, be aware of
normal hazards and take precautions, travel in unfamiliar places, use public transportation,
set realistic goals, and make plans independently of others; and was moderately limited in
her ability to maintain attention and concentration for extended periods, work in coordination
with or in proximity to others without being distracted by them, complete a normal workday
and workweek without interruptions from psychologically based symptoms, perform at a
consistent pace without an unreasonable number and length of rest periods, interact
appropriately with the general public, accept instructions and respond appropriately to
criticism from supervisors, get along with coworkers or peers without distracting them or
exhibiting behavioral extremes, and respond appropriately to changes in the work setting.
Admin. Rec. at 173-174.
       38
         Admin. Rec. at 27.

                                             -14-
which showed “normal orientation, appearance, behavior, mood, affect, thought content, and

intellectual functioning. . . .”39

       As for the first reason, that plaintiff had traveled to New Mexico, Texas, and Hawaii,

this was a legitimate reason supported by substantial evidence. The ALJ cited to a September

2016 counseling note in which plaintiff reported “going to White Sands and Las Cruzes to

visit friends and for son to meet friends children.”40 Plaintiff points out that in the same

counseling note, it was noted that she “[r]eported times in past when she has ‘bottomed out’

due to issues with friend as well as son psychologically not doing well.”41 Plaintiff seems

to be suggesting that this indicates that traveling was difficult for her, but that is not what this

treatment note says. It says plaintiff went to visit friends and that in the past, she has had

difficulties with friends. It does not say she “bottomed out” on this trip, which is what

plaintiff seems to be implying. The ALJ also cited to an August 2016 treatment note in

which plaintiff reported that she was going to “transfer one of her cases from NM to AZ so

she could manage it better and didn’t have to keep traveling to Las Cruzes.”42 This treatment

note does not indicate that plaintiff had difficulty traveling, only that plaintiff would prefer

not to have to keep going to New Mexico. The next example cited by the ALJ was a July



       39
         Admin. Rec. at 27.
       40
         Admin. Rec. at 985.
       41
         Admin. Rec. at 985.
       42
         Admin. Rec. at 997.

                                               -15-
2016 counseling note in which plaintiff reported a 2-week trip to Texas for her grandfather’s

90 birthday.43 Plaintiff argues that the ALJ failed to take into account that plaintiff may have

been willing to make this trip even though it was difficult because it was to see her aging

grandfather, but there is nothing in the record that suggests that this trip was difficult for

plaintiff. Finally, the ALJ referenced the February 2016 counseling note in which plaintiff

reported that she went to Hawaii with her boyfriend during which she had a bad flashback

of domestic abuse.44 Plaintiff seems to be suggesting that this indicates that traveling was

difficult for her, but the flashback was triggered by something her boyfriend did, not the

travel itself.45 Plaintiff’s travel in 2015 and 2016 is at odds with Dr. Rogers’ assessment of

that plaintiff had “a marked limitation in interacting with the public [and] traveling to

unfamiliar places[.]”46

       As for the second reason given by the ALJ, that Dr. Rogers’ opinion was inconsistent

with plaintiff’s psychological examinations after September 24, 2015, this was not a

legitimate reason. These observations during time-limited appointments with another

provider are not necessarily at odds with Dr. Rogers’ assessment of how plaintiff would

function in a work environment. See Gerstner v. Berryhill, 879 F.3d 257, 262 (7th Cir. 2018)



       43
         Admin. Rec. at 1007
       44
         Admin. Rec. at 1046.
       45
         Admin. Rec. at 1046.
       46
         Admin. Rec. at 27.

                                             -16-
(“[T]he affect and mood notes that the ALJ emphasized simply described how Gerstner

presented on the days of her appointments. They were not general assessments.”). But

because the ALJ gave one legitimate reason for giving Dr. Rogers’ opinion little weight, the

ALJ did not err as to Dr. Rogers’ opinion.

       Finally, plaintiff argues that the ALJ erred in finding her symptom statements after

September 24, 2015 less than credible. “An ALJ engages in a two-step analysis to determine

whether a claimant’s testimony regarding subjective pain or symptoms is credible.”

Garrison, 759 F.3d at 1014. “‘First, the ALJ must determine whether the claimant has

presented objective medical evidence of an underlying impairment which could reasonably

be expected to produce the pain or other symptoms alleged.’“ Id. (quoting Lingenfelter v.

Astrue, 504 F.3d 1028, 1035-36 (9th Cir. 2007)). “In this analysis, the claimant is not

required to show ‘that her impairment could reasonably be expected to cause the severity of

the symptom she has alleged; she need only show that it could reasonably have caused some

degree of the symptom.’” Id. (quoting Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir.

1996)). “Nor must a claimant produce ‘objective medical evidence of the pain or fatigue

itself, or the severity thereof.’” Id. (quoting Smolen, 80 F.3d at 1281). “If the claimant

satisfies the first step of this analysis, and there is no evidence of malingering, ‘the ALJ can

reject the claimant’s testimony about the severity of her symptoms only by offering specific,

clear and convincing reasons for doing so.’” Id. at 1014-15 (quoting Smolen, 80 F.3d at

1281). “This is not an easy requirement to meet: ‘The clear and convincing standard is the


                                             -17-
most demanding required in Social Security cases.’” Id. at 1015 (quoting Moore v. Comm’r

of Soc. Sec. Admin., 278 F.3d 920, 924 (9th Cir. 2002)). “In evaluating the claimant’s

testimony, the ALJ may use ‘ordinary techniques of credibility evaluation.’” Molina v.

Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012) (quoting Turner v. Comm’r of Social Sec., 613

F.3d 1217, 1224 n.3 (9th Cir. 2010)). “For instance, the ALJ may consider inconsistencies

either in the claimant’s testimony or between the testimony and the claimant’s conduct,

unexplained or inadequately explained failure to seek treatment or to follow a prescribed

course of treatment, and whether the claimant engages in daily activities inconsistent with

the alleged symptoms[.]” Id. (internal citations omitted).

       In considering whether there had been medical improvement, the ALJ found the

“objective medical evidence, the effectiveness of treatment, and the claimant’s activities of

daily living[] illustrate greater functional abilities than alleged” by plaintiff.47 Plaintiff

argues that these were not clear and convincing reasons to find her statements concerning her

symptoms after September 24, 2015 less than credible.

       As for her daily activities, the ALJ noted plaintiff always appeared “clean and tidily

dressed” at her appointments, that she was able to care for her son, and was able to travel.48

This was not a clear and convincing reason because the ALJ failed to make specific findings

as to how these daily activities would transfer to a work environment. To “conclude that a


       47
        Admin. Rec. at 30.
       48
        Admin. Rec. at 30.

                                             -18-
claimant’s daily activities warrant an adverse credibility determination,” the ALJ must “make

‘specific findings relating to [the daily] activities’ and their transferability. . . .” Orn v.

Astrue, 495 F.3d 625, 639 (9th Cir. 2007) (quoting Burch v. Barnhart, 400 F.3d 676, 681 (9th

Cir. 2005)).

       As for the effectiveness of treatment, the fact that plaintiff may have been “responding

to treatment . . . does not provide a clear and convincing reason” for finding her symptom

statements less than credible when “[n]o physician opined that any improvement would allow

[her] to return to work.” Rodriguez v. Bowen, 876 F.2d 759, 763 (9th Cir. 1989). The

second reason given by the ALJ was not clear and convincing.

       As for the objective medical evidence reason, plaintiff argues that the ALJ failed to

explain what specific medical evidence was inconsistent with any specific symptom

testimony. “[T]he ALJ [must] specify which testimony she finds not credible, and then

provide clear and convincing reasons, supported by evidence in the record, to support that

credibility determination.” Brown-Hunter v. Colvin, 806 F.3d 487, 489 (9th Cir. 2015).

Plaintiff does not dispute that the ALJ discussed the medical evidence, but she argues that

the ALJ did not link this evidence to the credibility findings. But even if the ALJ made the

requisite link between the medical evidence and the testimony she found not credible, the

“lack of medical evidence cannot form the sole basis for discounting pain testimony[.]”

Burch, 400 F.3d at 681. Because the other two reasons given by the ALJ for finding

plaintiff’s symptom statements not credible were not clear and convincing, this last reason


                                             -19-
is not sufficient by itself to support the ALJ’s credibility finding.

       Because the ALJ erred as to medical improvement and plaintiff’s credibility, the court

must consider whether to remand for benefits or for further proceedings. The court follows

a three-step analysis to determine whether a remand for an award of benefits would be

appropriate. “First, [the court] must conclude that ‘the ALJ has failed to provide legally

sufficient reasons for rejecting evidence, whether claimant testimony or medical opinion.’”

Brown-Hunter, 806 F.3d at 495 (quoting Garrison, 759 F.3d at 1020). “Second, [the court]

must conclude that ‘the record has been fully developed and further administrative

proceedings would serve no useful purpose.’” Id. (quoting Garrison, 759 F.3d at 1020).

“Third, [the court] must conclude that ‘if the improperly discredited evidence were credited

as true, the ALJ would be required to find the claimant disabled on remand.’” Id. (quoting

Garrison, 759 F.3d at 1021). But, “even if all three requirements are met, [the court] retain[s]

‘flexibility’ in determining the appropriate remedy” and “may remand on an open record for

further proceedings ‘when the record as a whole creates serious doubt as to whether the

claimant is, in fact, disabled within the meaning of the Social Security Act.’” Id. (quoting

Garrison, 759 F.3d at 1021).

       Plaintiff argues that a remand for benefits would be appropriate here if her testimony

is credited as true. This argument is based on the vocational expert’s testimony. Nielson

testified that a person who is “off task 10% or more of a workday” would not be able to




                                              -20-
sustain employment.49 Nielson also testified that two or more absences from work per month

will preclude full-time employment.50 Plaintiff’s attorney asked Nielson, if in his opinion,

based on plaintiff’s testimony, plaintiff would be off task more than 10% of the workday and

would miss more than 2 days per month, and Nielson answered, “yes.”51

       But, Nielson is not qualified to offer an opinion as to how much of the day plaintiff

would be off task or how many days of work each month she would miss due to her mental

impairments. That is a question for her treating psychologist or psychiatrist or a medical

expert, not a vocational expert. Further proceedings are necessary in this case to determine

whether plaintiff remained disabled after September 24, 2015.

                                        Conclusion

       Defendant’s decision is reversed and this matter is remanded for further proceedings.

              DATED at Anchorage, Alaska, this 9th day of April, 2019.

                                                   /s/ H. Russel Holland
                                                   United States District Judge




       49
        Admin. Rec. at 81.
       50
        Admin. Rec. at 81.
       51
        Admin. Rec. at 82.

                                            -21-
